Citation Nr: 0806058	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-28 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.  

2.  Entitlement to service connection for deep vein 
thrombosis, claimed as blood clots in the right leg.  

3.  Entitlement to an increased rating for service-connected 
chondromalacia of the left knee, currently evaluated as 10 
percent disabling.  

4.  Entitlement to an increased rating for service-connected 
chondromalacia of the right knee, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, in December 2004 and September 2006.  The former 
declined to reopen the claim for entitlement to service 
connection for a back disorder and continued the 10 percent 
evaluations assigned for the veteran's service-connected 
bilateral knee disorders.  The latter denied the claim for 
service connection for deep vein thrombosis, claimed as blood 
clots in the right leg.  

In an April 2007 statement in support of claim, the veteran 
reports that his ankles swell.  It is unclear, however, 
whether he intended to file a claim for service connection 
related to his ankles.  As review of the claims folder does 
not reveal that the RO has addressed this issue, it is 
REFERRED for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007), are met.  

As an initial matter, review of the claims folder reveals 
that treatment records from the VA Medical Center (VAMC) in 
Memphis, Tennessee and the Memphis South Outpatient Clinic 
(OPC) have been associated with the claims folder.  It 
appears, however, that records dated between June 2004 and 
February 2005, if they exist, have not been obtained.  On 
remand, the RO/AMC should request the veteran's treatment 
records from the Memphis VAMC and Memphis South OPC dated 
between June 2004 and February 2005.  The RO/AMC should also 
obtain recent VA records.  

In addition, the evidence of record reveals that the veteran 
may be in receipt of disability benefits from the Social 
Security Administration (SSA).  See September 2005 social 
work note (receives a SS check).  The medical and legal 
documents pertaining to any award have not been associated 
with the claims folder.  The possibility that SSA records 
could contain evidence relevant to the claims cannot be 
foreclosed absent a review of those records.  Quartuccio v. 
Principi, 16 Vet. App. 183, 188 (2002).  The case, therefore, 
must be remanded to obtain these records.  38 C.F.R. § 
3.159(c)(2) (2007).

During the pendency of the veteran's appeal, the Court of 
Appeals for Veterans' Claims (Court) issued a decision 
regarding the notice requirements associated with claims to 
reopen.  VA must notify a claimant of the evidence that is 
needed to reopen the claim as well as the evidence that is 
needed to establish entitlement to the underlying claim.  
More specifically, the RO must provide notice as to what 
evidence is necessary to substantiate the element(s) of 
service connection that was found insufficient in its 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The veteran's claim for service connection for a back 
disorder was previously reopened and denied by the Board on 
the merits, in pertinent part, because there was no medical 
opinion of record establishing any back disorder was related 
to service.  See March 2004 Board decision.  The veteran 
filed a claim to reopen in September 2004, and while the RO 
informed him of the need to provide new and material evidence 
in order to reopen his claim, the notice sent by the RO did 
not meet the requirements as stipulated in Kent.  See 
September 2004 letter.  In fact, the Board notes that the RO 
incorrectly identified a September 1977 rating decision, 
rather than the March 2004 Board decision, as the last final 
decision on the issue.  On remand, the RO/AMC must provide 
notice to the veteran as required in Kent.  

Finally, with respect to the claims for increased ratings, 
since notice that complies with Vazquez-Flores v. Peake, No. 
05-0355, 2008 WL 239951 (Ct. Vet. App. January 30, 2008), has 
not been provided, such notice should be sent to the veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran notice that includes 
an explanation as to the information and 
evidence needed for his increased rating 
claims for his knees, as outlined in 
Vazquez-Flores v. Peake, No. 05-0355, 
2008 WL 239951(Ct. Vet. App. January 30, 
2008).  

2.  Provide notice to the veteran 
regarding what evidence is needed to 
reopen his previously denied claim for 
service connection for a back disorder, 
as required by Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The veteran must be 
informed of the basis for the previous 
Board denial in March 2004, and of what 
the evidence must show in order to reopen 
this particular claim.

3.  Obtain the veteran's treatment 
records from the VAMC in Memphis, 
Tennessee, and the Memphis South OPC, 
dated between June 2004 and February 
2005, as well as records from these 
facilities dated since October 2006.  

4.  Request all medical and legal 
documents pertaining to the veteran's 
application(s) for SSA disability 
benefits.  If no records can be found, 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.  

5.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal are not 
granted, issue an updated supplemental 
statement of the case (SSOC) and give the 
veteran and his representative an 
appropriate amount of time to respond to 
it.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


